DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of WO 2017/179779 has been provided.
No copy of WO 2018/035094 has been provided.
The information disclosure statement filed 06/16/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
No explanation of relevance have been provided for the following documents:
CN 206894582;
CN 102857145;
CN 206875322.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cart (US 2007/0227574).
Cart teaches an apparatus and a method as claimed.
The apparatus comprises solar panels (100, 200) having energy absorbent and non-absorbent surfaces;
Plurality of sensors, including sensors as claimed (at least [0092-93], [0113]);
A sprinkler module including a sprinkler with nozzles (704) and liquid source (616);
Controller/computer that programmed as claimed.
The apparatus also comprises an actuator as claimed.
The method comprises the step as claimed.
See entire document, especially Figures 1, 2, 5A-B, 6A-H, 7A-B and the related description and the description at [0003], [0023], [0084-113].
The sensors are disclosed at least at [0092-93], [0113].

Functioning of the apparatus is disclosed at least at [0081-113].
The actuator is disclosed at least at Figures 1, 5A-B, 6A-H and the related description.
The cleaning module and its operation is disclosed at least at [0103-113].
Turning to the maintenance position to protect from harmful conditions is disclosed at least at [0104-105].
Transition to maintenance position and cleaning at night/evening time is disclosed at least at [062], [0093], [0104-105], [0109].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to solar panel systems and their tracking and cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711